                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

GATDET G. CHUOL,                           )
                                           )
                     Petitioner,           )                   8:19CV469
                                           )
              v.                           )
                                           )
SCOTT FRANKS,                              )        MEMORANDUM AND ORDER
                                           )
                     Respondent.           )
                                           )


       This habeas corpus case is before me on initial review under Rule 4 of the
Rules Governing Section 2254 Cases in the United States District Courts. Since it
plainly appears from the records that Petitioner is not entitled to relief, this matter will
be dismissed with prejudice.

       This is the third habeas case filed by Petitioner attacking the same convictions.
In the first case, Chuol v. Frakes, Case no. 8:16CV25, I dismissed the case with
prejudice because the federal statute of limitations had run. In the second case, Chuol
v. Frakes, Case no. 8:19CV79, I dismissed the case because it was a second or
successive petition, the record did not reflect that the Court of Appeals had given
Petitioner authorization to file that case and no 28 U.S.C. § 2244(b)(2) exceptions had
been shown. The second case was resolved on a motion to dismiss that was fully
briefed. Both cases are now final.

       This third time is not a charm. Like the second case, there has been no showing
that any of the exceptions found in 28 U.S.C. § 2244(b)(2) apply and there has been
no showing that the Court of Appeals has given Petitioner authorization to proceed
under§ 2244(b)(3)(A). Thus, this case, like the earlier ones, will be dismissed with
prejudice.
       Finally, a petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that
Petitioner is not entitled to a certificate of appealability.

       IT IS ORDERED that the habeas corpus petition, Filing no. 1, is denied and
dismissed with prejudice. No certificate of appealability has been or will be issued.
Judgment will be issued by separate document. The Clerk shall change the last name
of the Respondent from “Franks” to “Frakes.”

      DATED this 6th day of November, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                            2
